DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
The applicant argues that Johansen does not disclose or suggest that "a reperfusion therapy to the heart" is "applied after the initial support period" where "the mechanical circulatory support device" is operated. This is not convincing. Johansen provides a system and method which controls pumping for a short period of time before reperfusion. Paragraph 0031 discusses that the system pumps for 5 seconds to 5 minutes, 2-50 times before reperfusion. Paragraph 0029 recites that “the method of preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue”. Therefore, it is evident that the method could occur “before” reperfusion, in a patient that has sustained myocardial infraction. 
Additionally, it is noted that the claim has not required any limitations on the “initial support period” which would require this period to be continuous or without interruptions, pauses or gaps. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).The reference to Kapur discusses unloading the left ventricle to limit ischemia-reperfusion injury using an axial flow catheter. Kapur’s reference discusses providing “15, 30, or 60 minutes of LV unloading before 120 minutes of coronary reperfusion”.
Kapur’s reference concludes that “Primary LV unloading with an axial flow catheter for 30 or 60 minutes before, not after, coronary reperfusion is associated with reduced infarct size, increased cardio-protective signaling, and improved mitochondrial integrity.” This conclusion sets forth sufficient teachings to modify the reference of Johansen to provide unloading using an axial flow for a period of 30 or 60 minutes before coronary reperfusion. 
For at least the reasons cited above, the applicant’s arguments are not convincing and the finality of the prior rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792